DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1, 5-6, 10-14 and 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/18/2021.
Claims 8-9 have been withdrawn by the Examiner since the are dependent on a withdrawn claims.  Specifically, both 8 and 9 are dependent on claim 1 which has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eastman et al., US PGPub 2018/0155870 in view of Wesson et al., US PGPub 2014/0027211.

    PNG
    media_image1.png
    326
    503
    media_image1.png
    Greyscale

Regarding claims 19, Eastman et al. discloses an elevator system (10), comprising: a hoistway (12); an elevator car (14) disposed in the hoistway (12) and movable therein; a belt (34) operably connected to the elevator car (14) to suspend and/or drive the elevator car (14) along the hoistway (12), the belt including: a plurality of tension members (16) arranged along a belt width (left to right in fig 4) and extending longitudinally along a length (see fig 4) of the belt (34), each tension member (16) including: a core member (24) formed from a plurality of load carrying fibers (26); a plurality of overwrap members (30) surrounding the core member (24); and a jacket material (36) at least partially encapsulating the plurality of tension members (16).  Eastman et al. does not specify that the plurality of overwrap members are metallic.  

    PNG
    media_image2.png
    385
    329
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    207
    410
    media_image3.png
    Greyscale

Wesson et al. teaches a similar elevator belt structure (see fig 7) wherein the plurality of overwrap members (32) are metallic (see [0051]).  It would have been obvious to provide the metallic overwrap members described by Wesson et al. to the system disclosed by Eastman et al. in order to provide improved strength and durability of the belt.  
Regarding claims 2, Eastman et al. in view of Wesson et al. discloses the belt of claims 19, wherein the plurality of load carrying fibers (26) are disposed in a matrix material (28).
Regarding claims 3, Eastman et al. in view of Wesson et al. discloses the belt of claims 2, wherein the load carrying fibers (26) are one or more of carbon, glass, aramid, nylon, and polymer fibers (see [0035]).
Regarding claims 4, Eastman et al. in view of Wesson et al. discloses the belt of claims 2, wherein the matrix material (28) is a polyurethane, polyester, vinylester, or epoxy material (see [0035]).
	Regarding claims 18, Eastman et al. in view of Wesson et al. discloses the belt of claim 19, wherein the core member (31 – Wesson et al.) formed from the plurality of load carrying fibers (31 – Wesson et al.) and absent a matrix material (see fig 6 – Wesson et al.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 2-4 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654